DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 305 and 306 on page 7, paragraph 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference number 101 on page 6, paragraph 17, lines 3 and 4 are suggested to be changed to 100 and reference number 102 on page 6, paragraph 17 and line 5 is suggested to be changed to 101 for consistency with figures 1a-1b.  Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word “comprised” in line 2 is legal phraseology that should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 does not end in a period and appears to be missing language. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “positioned about a user’s nose and mouth” and claim 7 recites “positioned over a user’s nose and mouth,” which appear to claim a user’s nose and mouth. The word “positioned” is suggested to be changed to --positionable--.
Any remaining claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carstens (2007/0106356).
Regarding claim 1, in figures 2 and 11-12 Carstens discloses an article of manufacture for a wearable facemask with a filter pocket that accepts a filter element, the article comprises: a filter element cartridge 132 capable of capturing unwanted particles [0092-0094]; a wearable soft mask (130 [0092-0094]) having an inner pouch [0054][0092-0094] sized to accept the filter element cartridge positioned about a user's nose and mouth (Fig. 12 [0092-0094]); and a plurality of attachment straps for securing the article to a user's face (each of 31 shown in fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens, as applied to claim 1 above, in further view of Solle et al. (2018/0168258).
Regarding claim 2, Carstens is silent regarding that the filter element comprises a filter material folded in two and stitched closed to form a single element. However, Solle teaches a filter element that comprises a filter material folded in two and stitched closed to form a single element with a further filter element inside [0025]. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Carstens filter element with a folded filter element with a further filter within, as taught by Solle, for the purpose of providing an alternate filter element having the predictable results of filtering contaminants and the advantage of an additional filter. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Solle, as applied to claim 2 above, in further view of Lee et al. (2015/0216241).
Regarding claim 3, the modified Carstens is silent regarding that the filter element further comprises a layer of activated carbon fiber located between the folded filter material. However, Lee teaches a filter element that comprises activated carbon fiber [0023]. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the modified Carstens inner filter layer with activated carbon fiber, as taught by Lee, for the purpose of providing an alternate inner filter material having the predictable results of filtering contaminants. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens, as applied to claim 1 above, in further view of Kern (2021/0337892).
Regarding claim 4, Carstens discloses that the wearable soft mask is made of cotton [0037], but is silent regarding that the wearable soft mask has a plurality of expanding pleats for adjusting the mask around the filter element and the user's face. However, in fig. 5 Kern teaches a wearable soft mask has a plurality of expanding pleats for adjusting the mask around the filter element and the user's face [0051]. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Carstens mask with pleats, as taught by Kern, for the purpose of providing adjustment during use. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens, as applied to claim 1 above, in further view of Baker et al. (5,446,925).
Regarding claim 5, Carstens is silent regarding that the adjustment straps comprise four cotton straps long enough to be tied around the user's head. However, in fig. 1-2 Baker teaches four cotton straps (24, 26, 30 and 32, Col. 4, ll. 31-35) long enough to be tied around the user's head (Fig. 1-2). It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Carstens straps with four cotton straps, as taught by Baker, for the purpose of providing alternate straps having the predictable results of securing the mask to the user’s head. 
Regarding claim 6, Carstens is silent regarding that the adjustment straps comprise four cotton straps long enough to be tied around the user's ears. However, in fig. 1-2 Baker teaches four cotton straps (24, 26, 30 and 32, Col. 4, ll. 31-35) long enough to be tied around the user's ears (Fig. 1-2 shows that the ties extend around the user’s head and therefore are long enough to be tied around the user’s ears). It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Carstens straps with four cotton straps, as taught by Baker, for the purpose of providing alternate straps having the predictable results of securing the mask to the user’s head. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens (2007/0106356) in view of Solle et al. (2018/0168258) and Lee et al. (2015/0216241).
Regarding claim 7, in figures 2 and 11-12 Carstens discloses an article of manufacture for a wearable facemask with a filter pocket that accepts a filter element, the article comprises: a filter element cartridge 132 capable of capturing unwanted particles [0092-0094]; a wearable soft mask (130 [0092-0094]) having an inner pouch [0054][0092-0094] sized to accept the filter element cartridge positioned over a user's nose and mouth (Fig. 12 [0092-0094]); and the wearable soft mask is made of cotton [0037], but is silent regarding that the filter element comprises a filter material folded in two and stitched closed to form a single element and a layer located between the folded filter material. However, Solle teaches a filter element that comprises a filter material folded in two and stitched closed to form a single element with a further filter element inside [0025]. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Carstens filter element with a folded filter element with a further filter within, as taught by Solle, for the purpose of providing an alternate filter element having the predictable results of filtering contaminants and the advantage of an additional filter. The modified Carstens is silent regarding that the layer comprises a layer of activated carbon fiber. However, Lee teaches a filter element that comprises activated carbon fiber [0023]. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the modified Carstens inner filter layer with activated carbon fiber, as taught by Lee, for the purpose of providing an alternate inner filter material having the predictable results of filtering contaminants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seela (2021/0353976), Castillo et al. (2021/0315293), Brizeula (2021/0368890), Elsherif (2021/0316173), Jayaraman et al. (2015/0352382), Mingo (2017/0209720), Stobar (2021/0329996), Nagel et al. (2021/0282478), Colorado (2008/0184996), Yarahmadi (2016/0316831), Sun et al. (2021/0329994) to face masks with filter pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785